DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a lithium secondary battery comprising a positive electrode comprising LiNi0.8Co0.1Mn0.1O2; a negative electrode comprising an active material comprising SiO and graphite and an electrolyte solution comprising lithium salts comprising LiPF6 and lithium bis(fluorosulfonyl)imide and an organic solvent comprising a cyclic carbonate-based solvent comprising EC in the reply filed on 7-27-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium salts comprising LiPF6 and lithium bis(fluorosulfonyl)imide present in a weight ratio between 1:9 and 5:5, does not reasonably provide enablement for the 2 lithium salts present in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0009 and 0061].
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nonaqueous electrolyte solution comprising a cyclic carbonate-based solvent in the amount of 20 volume percent or less based on the total volume of the nonaqueous organic solvent, does not reasonably provide enablement for not having any cyclic carbonate-based solvent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0065 and 0072].
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the negative electrode comprising an active material having a silicon-based material and a carbon-based material, does not reasonably provide enablement for not having a carbon-based negative electrode active material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the negative electrode comprising an active material having a silicon-based material and a carbon-based material present in a weight ratio between 1:99 and 50:50, does not reasonably provide enablement for not having a carbon-based negative electrode active material present in the anode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.           
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (US 2018/0102570).         Koh et al. teaches in Example 1, a battery comprising a positive electrode comprising LiNi0.8Co0.15Al0.05O2; a negative electrode comprising Si particles and graphite particles and an electrolyte solution comprising 1.15 M LiPF6.  Koh et al. teaches in Example 10, a battery comprising a positive electrode prepared as in Example 1, comprising LiNi0.8Co0.15Al0.05O2; a negative electrode prepared as in Example 5 comprising Si particles and graphite particles and an electrolyte solution of 1.15 M LiPF6 mixed with EC: FEC: EMC: DMC at a weight ratio of 7:7:46:40 and 2 wt% of LiFSI [LiN(SO2F)2].  Koh et al. teaches in Example 2, a battery prepared in a substantially the same manner as in Example, except that the positive electrode comprised LiNi0.8Co0.15Mn0.05O2. 
Claim(s) 1-2, 5 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0138547).           Kim et al. teaches in claim 1, a nonaqueous electrolyte solution comprising a nonaqueous organic solvent and LiFSI. Kim et al. teaches in claim 4 that the electrolyte solution of claim 1 comprises a nonaqueous organic solvent comprising PC and EC and teaches in claim 8 wherein the amount of propylene carbonate is in a range of 0.5-60 parts by weight. Kim et al. teaches in claims 6-7, that the nonaqueous electrolyte solution further comprises a 2nd lithium salt such as LiPF6 in the amount of LiPF6: LiFSI in an amount of 1:1 to 1:9 as a molar ratio and teaches in claim 9, wherein LiFSI is a concentration between 0.1 M to 2 M in the nonaqueous electrolyte solution. Kim et al. teaches in claims 10-12, a lithium secondary battery comprising a positive electrode, a negative electrode, a separator and the nonaqueous electrolyte solution.  Kim et al. teaches in comparative example 9, a negative electrode comprising carbon powder is a negative electrode active material, a separator, a positive electrode comprising LiNi0.8Co0.1Mn0.1O2 [Thus teaching the content of the nickel in the positive electrode active material is 80% or greater] and an electrolyte solution comprising 0.7 M LiPF6 and 
0.3M LiFSI in a ratio of 7:3 and teaching EC: EMC = 3:7. Since LiFSI can be present in an amount of up to 2 M then 1.4 M of LiPF6 and 0.7 M of LiFSI can be used at a ratio of LiPF6:LiFSI = 7:3.  [Thus teaching wherein the lithium salt is present in an amount of 1.8 M to 5 M].   
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727